Title: From Thomas Jefferson to John Jay, 30 September 1789
From: Jefferson, Thomas
To: Jay, John



Sir
Havre Sep. 30. 1789.

No convenient ship having offered from any port of France I have engaged one from London to take me up at Cowes, and am so far on my way thither. She will and me at Norfolk, and as I do not know any service that would be rendered by my repairing immediately to New York, I propose, in order to economise time, to go directly to my own house, get through the business which calls me there, and then repair to New York where I shall be ready to reimbark for Europe. But should there be any occasion for government to receive any information I can give, immediately on my arrival, I will go to New York on receiving your orders at Richmond. They may probably be there before me, as this goes by Mr. Trumbull, bound directly for New York.—I inclose you herewith the proceedings of the National assembly on Saturday last, wherein you will perceive that the Comittee had approved the plan of Mr. Necker. I can add from other sure information received here, that the assembly adopted it the same evening. This plan may possibly keep their paiments alive till their new governments gets into motion; tho I do not think it very certain. The public stocks lowered so exceedingly the last days of my stay at Paris, that I wrote to our bankers at Amsterdam to desire they would retain till further orders the 30,000 gilders, or so much of it as was not yet come on, and as to what might be already coming on I recommended to Mr.  Short to go and take the acceptances himself, and keep the bills in his own hands till the time of paiment. He will by that time be able to see what is best to be done with the money.
In taking leave of Monsieur de Montmorin, I asked him whether their West India ports would continue open to us awhile. He said they would be immediately declared open till February; and we may be sure they will be so till the next harvest. He agreed with me that there would be two or three months provision for the whole kingdom wanting for the ensuing year. The consumption of bread for the whole kingdom is two millions of livres tournois a day. The people pay the real price of their bread every where except at Paris and Versailles. There the price is suffered to vary very little as to them, and government pays the difference. It has been supposed that this difference for some time past has cost a million a week. I thought the occasion favorable to propose to Monsieur de Montmorin the free admission of our salted provisions, observing to him particularly that our salted beef from the Eastern states could be dealt out to the people of Paris for 5. or 6. sols the pound, which is but half the common price they pay for fresh beef: that the Parisian paying less for his meat, might pay more for his bread, and so relieve government from it’s enormous loss on that article. His idea of this resource seemed unfavorable. We talked over the objections of the supposed unhealthiness of that food, it’s tendency to produce scurvy, the chance of it’s taking with a people habituated to fresh meat, their comparative qualities of rendering vegetables eateable, and the interests of the gabelles. He concluded with saying the experiment might be tried, and with desiring me to speak with Mr. Necker. I went to Mr. Necker’s, and he was gone to the National assembly. On my return to Paris therefore I wrote to him on the subject, going over the objections which Monsieur de Montmorin had started. Mr. Short was to carry the letter himself and to pursue the subject.—Having observed that our commerce to Havre is considerably on the increase, and that most of our vessels coming there, and especially those from the Eastward are obliged to make a voyage round to the neighborhood of the Loire and Garonne for salt, a voyage attended with expence, delay, and more risk, I have obtained from the farmers general that they shall be supplied from their magazines at Honfleur, opposite to Havre, at a mercantile price. They fix it at present at 60. livres the muid, which comes to about 15 sous. or 7½d. sterling our bushel: but it will vary as the price varies at the places from which they bring it. As this will be  a great relief to such of our vessels coming to Havre as might wish to take back salt, it may perhaps be proper to notify it to our merchants. I inclose herewith Mr. Necker’s discourse to the assembly which was not printed when I left Paris: and have the honor to be with sentiments of the most perfect esteem & respect, Sir, Your most obedient & most humble servant,

Th: Jefferson


P.S. I have omitted to observe on the offer of the Archbishop of Paris, made on Saturday, to give up all the superfluous plate of the churches, that this is estimated here at between five and six millions of pounds sterling; a great and prompt resource if it takes effect.

